Citation Nr: 1036775	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  03-28 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to bilateral pes planus.

3.  Entitlement to service connection for a low back disorder, to 
include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to September 
1945.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from May 2001 and March 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied reopening his claims for 
service connection.  The Veteran appealed those decisions to BVA, 
and the case was referred to the Board for appellate review.  

A hearing was held on April 4, 2006, in St. Petersburg, Florida, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the testimony is in 
the claims file.

The Board reopened the claims for service connection and remanded 
the case for further development in June 2006.  That development 
was completed, and the case was returned to the Board for 
appellate review.  

In March 2009, the Board issued a decision denying the benefits 
sought on appeal. The Veteran then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and in an April 2010 Order, the Court vacated the March 
2009 Board decision and remanded the matter to the Board for 
development consistent with the parties' Joint Motion for Remand 
(Joint Motion).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The parties to the Joint Motion noted that the Board had 
previously remanded the case in June 2006 requesting, inter alia, 
that the RO readjudicate whether the presumption of soundness 
could be rebutted in this case.  They observed that a 
supplemental statement of the case (SSOC) was issued in the 
January 2009, but indicated that the SSOC failed to adjudicate 
whether the presumption of soundness could be rebutted.  The 
Court has held "that a remand by this Court or the Board confers 
on the veteran or other claimant, as a matter of law, a right to 
compliance with the remand orders." Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  As such, compliance with the terms of the 
remand is necessary prior to further appellate review, and if 
not, "the Board itself errs in failing to ensure compliance" 
Id.  Therefore, the parties determined that the case should be 
remanded to ensure that the RO provides the adjudication 
requested in the prior Board remand.  

The Veteran's representative also submitted an informal hearing 
presentation in August 2010 in which he requested that the 
Veteran be afforded another VA examination.  In particular, he 
claimed that the October 2006 VA examiner failed to provide a 
rationale for the conclusion that the Veteran's preexisting pes 
planus was not aggravated by service.  The Board notes that that 
examiner did indicate that his opinion was based on the 
examination and the progression of the Veteran's deformity.  
Nevertheless, as is this case is already being remanded, the 
Board finds that the RO should take this opportunity to afford 
the Veteran additional examination to determine the nature and 
etiology of his bilateral pes planus.  

Lastly, as noted by the parties to the Joint Motion, a decision 
on the claim for a service connection for bilateral pes planus 
could change the outcome of the Veteran's claims for service 
connection for a bilateral leg disorder and for a low back 
disorder.  In this regard, the Board observes that the Veteran 
has contended that these disorders are secondary to his bilateral 
pes planus.  As such, the claims are inextricably intertwined.  
For this reason, the issue of entitlement to service connection 
for bilateral pes planus must be resolved prior to resolution of 
the other claims for service connection. See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (the prohibition against the 
adjudication of claims that are inextricably intertwined is based 
upon the recognition that claims related to each other should not 
be subject to piecemeal decision-making or appellate litigation).  
Accordingly, a remand is required for the RO to adjudicate the 
inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of his bilateral pes planus.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, post-
service medical records, and his own 
assertions.

The examiner should opine whether the 
Veteran's bilateral pes planus existed 
prior to service.  If so, he should state 
whether the preexisting disorder worsened 
in severity during his military service and 
whether the increase in severity was 
consistent with the natural progression of 
the disorder or whether the increase 
represented a permanent worsening or 
"aggravation" of the disorder beyond its 
natural progression.  In responding to this 
question, the examiner should note that 
temporary or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered "aggravation in 
service," unless the underlying condition, 
as contrasted with symptoms, has worsened.

If the examiner determines that the 
Veteran's bilateral pes planus did not 
preexist service, he or she should opine 
whether the disorder is related to his 
symptomatology in service or is otherwise 
causally or etiologically related to his 
military service.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  The RO should conduct any other 
development as may be indicated by a 
response received as a consequence of the 
action taken in the preceding paragraph.  
Further development may include affording 
the Veteran a VA examination in connection 
with his claims for service connection for 
a bilateral leg disorder and a low back 
disorder.

3.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

In readjudicating the issue of service 
connection for bilateral pes planus, the RO 
should address the legal question of 
whether bilateral pes planus preexisted 
service.  Concerning this, the law provides 
that in order to rebut the presumption of 
sound condition under section 1111 of the 
statute for disorders not noted on the 
entrance or enlistment examination, VA must 
show by clear and unmistakable evidence 
both that the disease or injury existed 
prior to service and that the disease or 
injury was not aggravated by service. 
VAOPGCPREC 3-2003 (July 16, 2003).

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



